Citation Nr: 0031973	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

REMAND

The veteran served on active duty from October 1941 to 
November 1945. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
hearing loss and a back disorder. 

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  Additional private medical evidence (a letter 
from James R. House, III, M.D.) relating to the veteran's 
hearing loss was associated with the claims file subsequent 
to the issuance of the most recent May 1999 supplemental 
statement of the case.  A supplemental statement of the case 
will be furnished to the veteran or his representative when 
additional pertinent evidence is received after the issuance 
of a statement of the case or the most recent supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 19.37 (2000).  
Accordingly, the veteran's claim concerning service 
connection for hearing loss is remanded for the issuance of a 
supplemental statement of the case.   

VA has an affirmative duty to assist the veteran in 
developing all facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Such assistance may include relevant private 
treatment records that have been adequately identified, and 
that the veteran has authorized the Secretary to obtain.  Id. 
(to be codified at 38 U.S.C. § 5103A(b)).  Therefore, the RO 
should ask the veteran to provide names, addresses, and 
approximate dates of treatment from any private care 
providers who have treated or diagnosed him since service 
with any hearing loss or back disorder.  He should be asked 
to provide a release for adequately identified relevant 
treatment records, and the RO should request the records.  If 
the request is unsuccessful, the veteran should be notified.  
As the veteran has provided a letter from Dr. House, the RO 
is on notice that the veteran appears to have been provided 
care or treatment for hearing loss from Dr. House.  The 
veteran should be asked to provide the dates of his treatment 
and a release, and Dr. House's actual treatment records, to 
include diagnostic testing, should be requested.

Assistance to the veteran may also include providing an 
appropriate VA examination.  Id. (to be codified at 38 U.S.C. 
§ 5103A(d)).  The veteran should be accorded appropriate VA 
examinations for his back and his hearing loss, and the 
examiners should express opinions as to whether it is at 
least as likely as not that any current back disorder or 
hearing loss is associated with the veteran's active military 
service.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide the 
names, addresses, and approximate dates 
of service for all those who have treated 
him for hearing loss or a back disorder 
since military service.  Ask him to 
provide an appropriate release for each 
care provider, to include Dr. James 
House.  Request from each provider so 
identified copies of all treatment 
records for the veteran that are 
adequately identified.  Associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran so he 
may obtain and submit the records 
himself.

2.  Ask the veteran to identify any VA 
medical facility at which he has received 
treatment for a back disorder or hearing 
loss since active military service, with 
the approximate dates of such treatment.  
Obtain copies of the veteran's treatment 
records from any VA facility so 
identified and associate all records 
received with the claims file.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
3.  After the above development has been 
completed, afford the veteran a comprehensive 
VA examination in order to determine whether 
he has a back disorder and, if so, the cause 
of the condition.  In particular, whether it 
is at least as likely as not that it is 
related to any disease or injury in service 
should be addressed.  The claims folder and a 
copy of this remand are to be made available 
to the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are to 
be performed.

4.  Afford the veteran a comprehensive VA 
examination in order to determine whether it 
is at least as likely as not that hearing 
loss is related to any disease or injury in 
service, including noise exposure.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been fully completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
examinations do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained since the 
issuance of the May 1999 supplemental 
statement of the case.  If the decision 
with respect to either claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claims are to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

